An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT
or
NEVADA

an; 194% 

IN THE SUPREME COURT OF THE STATE OF N EVADA

JAVIER ALFREDO VILLELA, No. 6692’?
Petitioner,

vs.

THE STATE OF N EVADA, ? E L E 9
Respondent, l DEC 1 ﬂ 2014

2 TR 3 K. LINDEMAN
_ cu: W OURT
IV ‘

DEPUTY CLERK

ORDER DENYING PETITION

This is a proper person petition for extraordinary relief.
Petitioner seeks an order dismissing hie criminal case. We have reviewed
the documents-submitted in thie matter, and Without deciding upon the
merits of any claims raised therein, we decline to exerciee original

jurisdiction in, this matter. Accordingly, we

ORDER the petition DENIED.

p; ,

Pickering

 

co: Javier Alfredo Villela
Attorney Generalt’Carson City
Clark County District Attorney
Eighth District Court Clerk

/4 ‘40:: 7;»: